DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "310" in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On Page   
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  Lines 1-2 say "in between", it is suggested to change this to "in- between".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more or less” in Claim 2, line 3is a relative term which renders the claim indefinite. The term “more or less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the alignment of the end- ring to the two or more C-rings has been rendered indefinite by the use of "more or less".
The term “nominally” in Claim 9, line 3, is a relative term which renders the claim indefinite. The term “nominally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. the range of the distance between the end- ring and the two or more independent C-rings has been rendered indefinite by the use of "nominally".
The term “nominally” in Claim 10, line 3, is a relative term which renders the claim indefinite. The term “nominally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the range of the distance between two adjacent C-rings has been rendered indefinite by the use of "nominally".
Claim 6 recites the limitation “wherein the two or more C- rings are closed C- rings” in lines 1- 2. Applicant’s specification defines a C- ring as “either a circular or oval ring that is not fully closed; i.e. has an opening” (Page 7, Lines 10- 13). It is unclear how something can be both opened and closed at the same time. Therefore, when interpreting claim 6, the C-ring of claim 1 is considered to be closed so that the scope is clear.
Claim 7 recites the limitation "the end- ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Likewise, Claim 9 recites the limitation "the end-ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 7 and 9 are being interpreted as depending from claim 2, which establishes the end- ring of the invention.  
 Claim 11 recites the limitation “is a 30 -60 degree- angle” in line 2. It is unclear what is meant by this wording. For the purpose of interpretation, the statement “30 – 60 degree- angle” is considered to be a range wherein a singular angle is chosen for the acute orientation angle. 
Claim 12 recites the limitation “is a 15- 90 degree- angle” in line 2. It is unclear what is meant by this wording. For the purpose of interpretation, the statement “15- 90 degree- angle” is considered to be a range wherein a singular angle is chosen for the acute orientation angle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 10- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orion et al. (U.S. Patent Application No. 2011/0230955) in view of Goodwin et al. (U.S. Patent No. 6, 808, 533) and in further view of Lois (U.S. Patent No. 5, 851, 232).
Regarding Claim 1, Orion et al (Orion) discloses a device capable for an anastomosis (It should be noted that Orion states within Paragraph [0069] that the device can be an intraluminal stent, which means that the device can be sized in order to perform an anastomosis) that has a support element (1400)(Fig. 14A)(Paragraph [00169, 0170]) which defines a longitudinal axis (1408)(Fig. 14A). Orion also teaches two independent circular loops (1402A)(Fig. 14A) )(Since the definition of ring is “a circular object” (Oxford Dictionary), the circular loops are considered rings) that are distributed (see annotated Fig. 14A below) and positioned at an acute orientation angle (the angle symbol)(Fig. 14A) relative to the longitudinal axis of the support element (Paragraph [0170] directly states that the acute orientation angle is based on the longitudinal axis) at one end of the support element.
Orion does not teach an inner tubular layer, outer tubular layer, or where the inner and outer tubular layers have the support element and C-rings embedded in- between them. Orion also does not teach wherein the C-rings are open.
Goodwin et al (Goodwin) teaches an intraluminal stent (10)(Fig. 1) that has an inner tubular layer (16)(Fig. 1) and an outer tubular layer (18)(Fig. 1). Goodwin further teaches wherein the device has a stent (12)(Fig. 1) covered by the outer cover and inner cover (Column 3, Lines 21- 34). The inner and outer covers are considered tubular due to how they are designed to cover a stent and are designed to extend along the entire length of the stent structure (Column 3, Lines 28- 34). Since the stent is between the outer and inner covers, and the covers are bonded to each other, the stent is considered to be embedded between the two layers.  Therefore, Goodwin teaches that the stent, otherwise known as a support structure, is embedded between the inner and outer tubular layers. 
Goodwin teaches that having an outer and inner cover on a stent reduces the tissue reactions that are associated with the stent coming into contact with the walls of vessels during its expansion (Column 1, Lines 17- 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device as taught by Orion through covering the support structure and rings with an outer tubular layer and inner tubular layer as taught by Goodwin. 
The combination (Orion as modified by Goodwin) does not teach two or more independent C- rings. 
Lois teaches an intraluminal stent (10)(Fig. 1) that has cut coils (16)(Fig. 1)(It is understood by the figures given by Lois that the cut coils are C-rings, with a circular shape and opening) embedded (Column 4, Line 12- 16) within an outer cylindrical shell (14)(Fig. 1).. Since the coils, otherwise known as C-rings, have a cut through them, they are therefore not fully closed, meeting the definition of C-rings as set forth by applicant (Applicant’s specification: Page 7, Lines 10- 12). Therefore, Lois teaches the two or more independent C- rings as set forth in claim 1.
Lois teaches that the cut coils allow for the stent to be further compressed (Column 5, Lines 37 – 48). Since the stent as taught by Orion can be intraluminal, and it is well known in the art that intraluminal stents are delivered via catheter, it is preferable for the stent to be able to be compressed into a smaller diameter before insertion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the C-rings as taught by Orion to be the cut coils as taught by Lois. 
Regarding Claim 5,  Orion, Goodwin, and Lois make obvious the device as recited in claim 1.
 Lois discloses wherein the two or more C-rings are circular (Column 2, Lines 54- 56).
Regarding Claim 10, Orion, Goodwin, and Lois make obvious the device as recited in claim 1.
 The combination does not teach wherein the distance between the two adjacent C-rings is in the range of 1.5 mm to 2.5 mm.
However, Lois further teaches wherein the distance in between two adjacent C-rings (16)(Fig. 1) is in the range of 2mm to 3 mm (Column 4, Lines 44- 47). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the disclosed invention as taught by Orion, Goodwin, and Lois to have the distance between the two or more C- rings in the range of 2 mm to 3 mm as taught by Lois, since this is a known range for a distance between two C-rings to achieve the predictable result of providing adequate support along the length of the stent. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the disclosed invention as taught by Orion, Goodwin, and Lois to the claimed range of 1.5 mm to 2.5 mm as both Orion and Lois are directed to an intraluminal stent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 11, Orion, Goodwin, and Lois make obvious the device as recited in claim 1.
Orion further discloses wherein the acute orientation angle (the angle symbol)(Fig. 14A) is between the range of 20 – 80 degrees (In Paragraph [0170], provides more specificity within this range, such as 20- 65 degrees and specifically 60 degrees. Therefore, Orion gives sufficient examples within the claimed range of 30- 60 degrees.). 

Regarding Claim 12, Orion, Goodwin, and Lois make obvious the device as recited in claim 1.
As discussed above, Orion teaches wherein the acute orientation angle (the angle symbol)(Fig. 14A) is between the range of 20 degrees to 80 degrees (In Paragraph [0170], Orion provides more specificity within this range, such as 20- 65 degrees. Therefore, Orion gives sufficient examples within the claimed range of 15- 90 degrees and sufficiently teaches said range.). 
Regarding Claim 13, Orion, Goodwin, and Lois make obvious the device as recited in claim 1.
Orion further teaches wherein the support element is a braided tubular body (In Paragraph [0169], Orion discloses that the vein support may be the same as vein support 100 which is described in Paragraph [0123] as a braided tubular body.). As Orion teaches a vein support (Paragraph [0123]), which is understood as a cardiovascular implant, Orion therefore discloses a support structure that is used in cardiovascular implants, therefore substantially disclosing what is claimed within Claim 13. 
Claim(s) 3- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orion in view of Goodwin and Lois as applied to claim 1 above, and further in view of Sostek et al. (U.S. Patent Application No. 2014/0141152).
Regarding Claims 3 and 4, Orion, Goodwin, and Lois make obvious the device as recited in claim 1.
Orion, Goodwin and Lois do not teach wherein the inner tubular layer or the outer tubular layer are electrospun layers.
Sostek et al. (Sostek) teaches a device (abstract) which can be used intraluminally (Paragraph [0009]), that has an inner tubular layer (11)(Fig. 1A) and an outer tubular layer (13)(Fig. 1A), since Sostek teaches that the inner layer is a tubular shape (Paragraph [0050]), it would be obvious that the outer tubular layer, which is distributed on top of the inner tubular layer and a support structure, would also be tubular. Sostek also teaches that there is a support structure (14, 15)(Fig. 1B) in- between the two layers (Paragraph [0050]). Sostek further teaches wherein the inner layer and the outer layer are made of an electrospun material (Paragraph [0006]). 
	Sostek teaches that having an inner and outer layer made of electrospun material is useful for strengthening tissue scaffolds in order to prevent or reduce damage during implantation (Paragraph [0004]). Since the device of Orion can be intraluminal, and Goodwin states that the inner and outer tubular layers can be made from the same or different biocompatible materials (Column 1, Lines 37 – 41), and Sostek states that the scaffold can be made of a biocompatible material (Paragraph [0114], it should be noted that the scaffold includes the electrospun layers and support element, therefore the electrospun layers are biocompatible). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the disclosed invention as taught by Orion, Goodwin, and Lois to have the tubular layers be the electrospun layers as taught by Sostek for the advantage of strengthening the device and to prevent or reduce damage during implantation. 
Claim(s) 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orion in view of Goodwin and Lois as applied to claim 1 above, and further in view of Ferrera (U.S. Patent Application No. 2004/0193246).
Regarding Claim 8, Orion, Goodwin, and Lois make obvious the device as recited in claim 1. 
	Orion teaches that the rings are made of a non- plastic deformable fiber (Paragraph [0171]). The combination fails to disclose the material of the rings as being nitinol.  
	Ferrera teaches connected rings made of a non- plastic deformable fiber, nitinol (Paragraph [0014], since the stent is made up of the connected rings, it is obvious that the connected rings are made of nitinol) that make up a support structure (see annotated Fig. 1A below) for an intraluminal device (Paragraph [0001]) ().
	Ferrera mentions that using nitinol is preferable, since a stent made of nitinol can “be cooled and loaded within the delivery catheter in a low- stress martensitic condition” and, after being introduced in the body, the stent can then assume a pre-determined configuration (Paragraph [0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use nitinol as the non- plastic deformable material of the combination for the advantage of effectively loading the device within a catheter and then having the device resume a pre-determined configuration. . 

    PNG
    media_image1.png
    710
    345
    media_image1.png
    Greyscale

Regarding Claim 14,  Orion, Goodwin, and Lois make obvious the device as recited in claim 1.
	Orion teaches that the rings are made of a non- plastic deformable fiber (Paragraph [0171]). The combination fails to disclose that the two or more independent C- rings are under pre- load. -
	Ferrera teaches an intraluminal device (Paragraph [0001]) that has a self- expanding support structure (In Paragraph [0052], Ferrera teaches that the stent is preferably made of nitinol and is expandable without the need for a balloon catheter, due to its spring resilience) made of connected rings (see annotated Fig. 1A above). Pre- load is defined as “to load in advance and especially at a time removed from that of use” (Merriam- Webster Dictionary). It is understood that spring resilience, or self- expansion, is possible through an internal force enacting on the rings. Since the rings are compressed before being inserted into the body, as the device is inserted into a catheter (In the abstract of Ferrera, the device being loaded into a catheter by being rolled tightly is mentioned), there is a force, otherwise known as a load, applied to the device before the device is put into use. Therefore, Ferrera teaches a device that has a support structure made up of connected rings that are under pre- load.
	Ferrera teaches that nitinol is a preferable material for this device (Paragraph [0014]). Since Ferrera teaches that nitinol has a spring resilience and shape- memory, it is obvious that using nitinol for the C-rings would also mean having the C-rings be under pre- load. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the disclosed invention as taught by Orion, Goodwin and Lois to have the C-rings be under pre- load as taught by Ferrera because of how nitinol is stated as a preferable material and due to how nitinol has a spring resilience and is a shape- memory material. 
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orion in view of Goodwin.
Regarding Claim 1, Orion et al (Orion) teaches an external blood vessel stent (, it should be noted that Orion states within Paragraph [0069] that the device can be an intraluminal stent) that has a support element (1400)(Fig. 14A)(Paragraph [00169, 0170]) which defines a longitudinal axis (1408)(Fig. 14A). Orion also teaches two independent circular loops (1402A)(Fig. 14A)(Since the definition of ring is “a circular object” (Oxford Dictionary), the circular loops are considered rings) that are distributed (see annotated Fig. 14A below) and positioned at an acute orientation angle (the angle symbol)(Fig. 14A) relative to the longitudinal axis of the support element (Paragraph [0170] directly states that the acute orientation angle is based on the longitudinal axis) at one end of the support element. As mentioned above within the 112 rejection of claim 6, for the interpretation of claim 6, a C-ring is considered as a closed ring, which Orion teaches. Therefore, Orion teaches the two or more independent C- rings as mentioned within claim 1. 
Orion does not teach an inner tubular layer, outer tubular layer, or where the inner and outer tubular layers have the support element and C-rings embedded in- between them. 
Goodwin et al (Goodwin) teaches an intraluminal stent (10)(Fig. 1) that has an inner tubular layer (16)(Fig. 1) and an outer tubular layer (18)(Fig. 1). Goodwin further teaches wherein the device has a stent (12)(Fig. 1) covered by the outer cover and inner cover (Column 3, Lines 21- 34). The inner and outer covers are considered tubular due to how they are designed to cover a stent and are designed to extend along the entire length of the stent structure (Column 3, Lines 28- 34). Since the stent is between the outer and inner covers, and the covers are bonded to each other, the stent is considered to be embedded between the two layers.  Therefore, Goodwin teaches that the stent, otherwise known as a support structure, is embedded between the inner and outer tubular layers. 
Goodwin teaches that having an outer and inner cover on a stent reduces the tissue reactions that are associated with the stent coming into contact with the walls of vessels during its expansion (Column 1, Lines 17- 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device as taught by Orion through covering the support structure and C- rings with an outer tubular layer and inner tubular layer as taught by Goodwin. 
Regarding Claim 6, Orion and Goodwin make obvious the device as recited in claim 1.
Orion further teaches wherein the two circular loops (1402A)(Fig. 14A) are closed (Paragraph [0170] mentions that 1402A are circular loops, due to the definition of loop being “a structure, series, or process, the end of which is connected to the beginning” (Oxford Dictionary) the circular loops are interpreted as closed). Therefore, Orion teaches two or more independent C-rings that are closed. 
Allowable Subject Matter
Claims 2, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore, claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112(b) or 35 U.S.C 112 (pre- AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is allowable over Orion, Goodwin, and Lois. Orion, Goodwin, and Lois fail to teach that the support element has an end ring at one end of it. Due to claim 7 and 9 being interpreted as dependent on claim 2, they would be allowable under these conditions..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noesner et al. (U.S. Patent Application No. 2011/0288628) teaches a device (9)(Fig. 1) with an inner tubular layer (12)(Fig. 1) and a support structure (22) in the form of a coil.
Milsom et al. (U.S. Patent Application No. 2010/0094327) teaches a device (5)(Fig. 2) with connected rings (15)(Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY R. RIVERS whose telephone number is (571)272-0251. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272- 2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.R./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771